 



EXHIBIT 10.9.7
AMENDMENT NO. 1 TO RESTRICTED STOCK AWARD GRANT NOTICE
AND RESTRICTED STOCK AWARD AGREEMENT
     This Amendment Number 1 to Restricted Stock Award Grant Notice and
Restricted Stock Award Agreement (this “Amendment”) is entered into, effective
as of January 1, 2006, by and between Leap Wireless International, Inc. (the
“Company”) and the restricted stock award holder (“Holder”) that is a signatory
to this Amendment.
     Company and Holder agree that, effective as of January 1, 2006, Section
3(d) of Exhibit B to the Restricted Stock Award Grant Notice and Restricted
Stock Award Agreement executed by the Company and Holder with respect to an
award of                     shares of restricted Company Common Stock, which
currently reads:
     (d) Termination of Employment in the Event of a Change in Control. In the
event of a Change in Control, if Holder has a Termination of Employment by
reason of discharge by the Company other than for Cause (as defined below), or
by reason of resignation by Holder for Good Reason (as defined below), during
the period commencing ninety (90) days prior to such Change in Control and
ending twelve (12) months after such Change in Control, then (i) if the Change
in Control occurs prior to January 1, 2007, one-third of the Unreleased Shares
shall be released form the Company’s Repurchase Option and (ii) if the Change in
Control occurs on or after January 1, 2007, the remaining Unreleased Shares
shall be released from the Company’s Repurchase Option, in each case, on the
date of Holder’s Termination of Employment (or, if later, immediately prior to
the date of the occurrence of such Change in Control).
shall be amended to read as follows:
     (d) Termination of Employment in the Event of a Change in Control. In the
event of a Change in Control, if Holder has a Termination of Employment by
reason of discharge by the Company other than for Cause (as defined below), or
by reason of resignation by Holder for Good Reason (as defined below), during
the period commencing ninety (90) days prior to such Change in Control and
ending twelve (12) months after such Change in Control, then (i) if the Change
in Control occurs prior to January 1, 2006, twenty-five percent (25%) of the
Unreleased Shares shall be released from the Company’s Repurchase Option and
(ii) if the Change in Control occurs on or after January 1, 2006, the remaining
Unreleased Shares shall be released from the Company’s Repurchase Option, in
each case, on the date of Holder’s Termination of Employment (or, if later,
immediately prior to the date of the occurrence of such Change in Control).
     IN WITNESS WHEREOF, Company and Holder have executed this Amendment
effective as of January 1, 2006.

     
LEAP WIRELESS INTERNATIONAL, INC.
  HOLDER

                 
By:
               
 
 
 
S. Douglas Hutcheson      
 
   
 
  President and CEO       Name:    

